Citation Nr: 0108656	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-05 666	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected residuals of asbestos 
exposure have been shown to result in valid FVC values of no 
less than 84 percent of predicted value.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of asbestos exposure have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321, 4.7, 4.21, 4.31, 4.97, Diagnostic Code 6833 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his residuals of asbestos exposure 
are more severe than the current noncompensable evaluation 
reflects.  He notes that different VA pulmonary function 
testing have revealed different values and that these 
different values should be considered when evaluating his 
level of disability.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was initially 
advised of the evidence necessary to substantiate his claim 
for a compensable evaluation for his residuals of asbestos 
exposure in November 1999 when he was given notice and a copy 
of the rating decision.  He was again notified of the 
criteria necessary to substantiate his claim in the Statement 
of the Case issued in March 2000.  Moreover, he was provided 
VA examinations in February and August 1999, as well as 
February 2000 to evaluate the severity of his disability.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

In a December 1998 rating decision, the veteran was granted 
service connection for asbestosis and assigned a 
noncompensable evaluation.  He did not appeal that 
determination.  In May 1999, he requested an increased 
rating.

A February 1999 VA pulmonary function test (PFT) report shows 
that the veteran had a forced vital capacity (FVC) value of 
62 percent predicted.  It was noted that while the veteran 
was cooperative during testing, he had difficulty with 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DCLO) testing.  The examiner indicated 
that the spirometry showed incomplete expiration, an apparent 
restrictive defect.  However, lung volumes did not support a 
finding of restrictive disease.

PFT's conducted in July 1999, show a FVC value of 90 percent 
predicted.  The veteran was cooperative, but had difficulty 
following instructions.  The examiner noted significant 
improvement when compared to the February 1999 test, and this 
was attributed to patient performance.

An August 1999 VA respiratory examination report shows that 
the veteran denied any chest pain, shortness of breath, dry 
or productive cough.  He used no assistive devices for his 
breathing.  The diagnosis was asbestosis.  Accompanying chest 
X-ray studies revealed pleural thickening in the lateral 
right aspect of the chest that had not changed from earlier 
studies.  There were no active infiltrates in the lungs or 
active abnormalities.  It was noted that a spirometry 
performed in July 1997, with a FVC value of 81 percent 
predicted, was reported to have suboptimal performance and 
that the February 1999 spirometry had an incomplete 
expiration, resulting in an apparent restrictive defect.  The 
July 1999 test had excellent values and performances and the 
VA physician reviewing the values concluded that the July 
1999 values were the most valid for evaluating the veteran's 
pulmonary status.

In November 1999, the veteran submitted his notice of 
disagreement and requested that he be provided another PFT to 
adequately evaluate the severity of his pulmonary disability.

The veteran was provided VA pulmonary function testing in 
February 2000.  His FVC value was 84 percent predicted and 
although cooperative, he was again unable to do the DLCO 
test.  It was noted that, based on the best available data, 
the PFT's were essentially normal.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected residuals of asbestos 
exposure are currently rated as noncompensable under 38 
C.F.R. § 4.97, Diagnostic Code 6833.  Under Code 6833, a 10 
percent evaluation is warranted for a FVC of 75 to 80 percent 
predicted, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent evaluation requires FVC of 65 to 74 percent 
predicted, or; DLCO (SB) of 56 to 65 percent predicted.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  The regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's residuals of asbestos exposure.  
In this respect, the Board acknowledges the earlier February 
1999 FVC value of 62 percent predicted.  However, an August 
1999 review of these results, as well as the July 1999 
values, notes that that the February 1999 examination was 
suboptimal and that the July 1999 values were most valid.  
Moreover, the most recent, February 2000 FVC values are also 
a higher percentage predicted than what would warrant a 10 
percent evaluation.  The veteran was unable to accomplish the 
DLCO testing on several attempts and therefore, his 
disability can only be evaluated based on his FVC values.  
Since the veteran's most reliable PFT's show FVC values of 90 
and 84 percent predicted, the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for his residuals of asbestos exposure.  In reaching this 
conclusion, the Board has also considered the provisions of 
38 C.F.R. § 4.7 in reaching its decision, but for the reasons 
discussed above has concluded that a higher evaluation is not 
warranted.

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
asbestos exposure have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

An increased evaluation for residuals of asbestos exposure is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

